        Case 1:20-cv-10617-WGY Document 247 Filed 07/07/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


                         DEFENDANTS’ UNOPPOSED MOTION
                        TO MODIFY PRELIMINARY INJUNCTION

       Respondents-Defendants hereby move for a further modification of the Court’s

preliminary injunction order, docket #175. The reason for the motion is that certain detainees

require medical consultation and/or care outside the detention facility or detainees must obtain a

medical examination by a designated civil surgeon outside of the detention facility as part of the

process of adjusting their status to a lawful permanent resident. Defendants seek to return the

detainees after the outside medical treatment to the Bristol County House of Corrections

(“BCHOC”). Defendants believe that this makes more sense, from a COVID-19 risk

perspective, than transferring them into a different institution which could also require a change

of venue to a different immigration court.

       Counsel for Plaintiffs do not oppose the modification provided that the following

procedure is established in the modification:

       1. Defendants will give Plaintiffs’ counsel seven (7) days’ written notice of the

upcoming medical appointment as long as Defendants are aware of the necessity of the medical
        Case 1:20-cv-10617-WGY Document 247 Filed 07/07/20 Page 2 of 3



appointment or examination. If exigent circumstances reasonably prevent Defendants from

providing 7 days’ written notice, Defendants will immediately provide written notice to

Plaintiffs’ counsel as soon as possible. The inability to provide 7 days’ written notice will not

prevent Defendants from obtaining medical treatment for a detainee as determined appropriate

such as in an emergency hospitalization situation. Notice will not include the exact location, date

or time of the scheduled medical appointment for security reasons, but will include the general

purpose of the appointment.

       2. Within 24 hours of Defendants’ notice, but at a mutually agreeable time, Defendants

will make the detainee available for a telephone call with Plaintiffs’ counsel. The inability to

schedule a telephone conference prior to obtaining medical treatment for a detainee will not

prevent Defendants from obtaining medical treatment for a detainee as determined appropriate

such as in an emergency hospitalization situation

       3. Plaintiffs’ counsel will have 48 hours from the time of the telephone conference in

which to object to the proposed treatment and/or return of the detainee to BCHOC. Any such

objection shall be made in writing to Defendants’ counsel;

       4. If no objection is made, the transport out of, and back into, BCHOC may go forward;

       5. If an objection is lodged, Defendants may file a motion seeking the Court’s

permission for their proposed action.

       All time periods shall be calendar, not business, days. All detainees taken from BCHOC

for medical procedures will be instructed to wear masks and be screened for signs and symptoms

of COVID-19 before they leave and before they are returned to BCHOC. They will not be tested

for COVID-19 unless they have one or more symptoms of an infection, or the Court orders

otherwise.
        Case 1:20-cv-10617-WGY Document 247 Filed 07/07/20 Page 3 of 3



       Absent a modification of the preliminary injunction order, Defendants will have to seek

individual orders. As of right now, there are 10 detainees for whom 13 medical appointments

have been scheduled. The earliest procedure is set for July 10, 2020 (notice was given to counsel

in the morning of July 2, 2020).

       The Defendants request that the Court modify the preliminary injunction order in the

manner set forth above.



                                                     Respectfully submitted,

                                                     ANDREW E. LELLING,
                                                     United States Attorney

                                               By:   /s/ Thomas E. Kanwit
                                                     Thomas E. Kanwit
                                                     Michael Sady
                                                     Assistant U.S. Attorneys
                                                     U.S. Attorney’s Office
                                                     John J. Moakley U.S. Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
       July 6, 2020                                  thomas.kanwit@usdoj.gov




                                   CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                             /s/ Thomas E. Kanwit
Dated: July 6, 2020                                          Thomas E. Kanwit
